Citation Nr: 1823765	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-23 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to January 25, 2018 and in excess of 70 percent beginning January 25, 2018 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 2007 to October 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The August 2013 rating decision granted service connection for PTSD with a 50 percent rating effective July 1, 2013.  The RO increased the Veteran's rating to 70 percent effective January 25, 2018 in a February 2018 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issue on appeal.

The record reflects that the Veteran has been awarded disability benefits from the Social Security Administration (SSA) as of February 2013.  While the January 2015 SSA decision awarding such benefits is currently of record, the claims file does not contain any of the medical records upon which this decision was based.  On remand, all records pertaining to the Veteran's award of SSA disability benefits should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA complete copies of all records pertaining to the Veteran's award of SSA disability benefits, including all medical evidence considered in making the decision.  All attempts to secure these records must be documented in the record, and the Veteran must be notified of the unavailability of any records in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claim, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from November 2017 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




